DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 13, 16, 20-22, 24, 25, 29, 30, 32 and 37-46 are pending upon entry of amendment filed on 1/23/21.

3.	The oath of Shubh Sharma filed on 11/4/20 has been entered.  

4.	IN light of Applicant’s amendment to the claims filed on 1/23/21, the rejections of record have been withdrawn. 

The currently amended claims recite method of preparation for stabilized radiotherapeutic composition comprising anti-CD45.

5.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 1/23/21.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 13, 16, 20-22, 24, 25, 29, 30, 32 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al (Blood, 2009, vol. 113, No. 23, p. 5905-5910, IDS reference) in view of U.S. Pat. 5,961,955 (IDS reference) and U.S. Pat. 5,393,512 (IDS reference).

Gopal et al. teaches radiolabeling and purifying comprising 131 I- labeled anti- CD45 antibody in PBS in the radioimmunotherapy in the treatment of T cell non-Hodgkin lymphoma (p. 5905-5906) and the CD45 antibody is BC8 (p. 5906, 1st col).

The disclosure of the Gopal reference differs from the claimed invention in that it does not teach the use of PVP and ascorbic acid in claim 13 of the instant application.

The ‘955 patent teaches that the addition of about 5% HSA, about 2.75% polyvinylpyrrolidine  and ascorbic acid in the PBS at pH 7 in 131 I- labeled anti- CD20 antibody composition protects radionuclide by preventing oxidation of peptides and improves stability of radiolabeled protein including antibody (col. 3-5).   Claims 9-10 are included in this rejection as the ‘955 patent teaches the radiolabeled antibody include some unlabeled antibody (note col. 9).

Further, the ‘512 patent teaches that the use of about 20mg/ml of ascorbic acid in the presence of HSA (col. 11) for further stabilizing radioactive polypeptide and the ascorbic acid is preferred for highly purified radioactive polypeptide (col. 11).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the stabilizing effect of HSA, PVP and ascorbic acid in various radioactive 131 I- labeled anti- CD45 antibody in PBS as taught by the Gopal reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of HSA, PVP and ascorbic acid improves stability of the radio-labeled antibody by reducing oxidation of antibody and the suggested concentration of ascorbic acid improves purify of the radioactive polypeptide upon purification.

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence to the contrary.

9.	No claims are allowable.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 2, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644